Holmes, J.
The defendant kept liquors for sale in a shop which was parcel óf a dwelling-house, relying on a license issued to her by name, “ doing business at Lawrence Street, in her one and a half story building, to sell, or expose or keep for sale, until May 1, 1889, spirituous and intoxicating liquors, not to be drunk on the premises.” There was a question, which we need not consider, whether there were means of communication between the shop and the rest of the house. The court ruled that the license did not justify the defendant in keeping the liquor for sale.
The Public Statutes require all licenses to set forth the building in which the business is to be carried on. Pub. Sts. c. 100, § 5. By Pub. Sts. c. 100, § 9, licenses to common victuallers to sell liquor to be drunk on the premises are to specify the room or rooms in which the liquors shall be sold or kept. This requirement does not extend to licenses of the fourth class, to sell liquors not to be drunk on the premises. But it seems to follow, that if a valid license of the fourth class is granted to sell liquors in a certain building, the licensee may sell in any part of that building without breaking the law. The requirement that the rooms shall be specified, in certain cases, when liquor is to be drunk on the premises, is intended to make a closer restriction in the space in which the liquor may be sold in such cases, than when the liquor is not to be drunk there; not a greater degree of accuracy in the form of the license. It is assumed that the form of the license expresses *272the scope of the authority actually given in both cases. The license is a formal instrument, and the authority given is given by the instrument.
By the St. of 1888, c. 139, § 1, no license of the first five classes “ shall be granted to be exercised in any dwelling-house”; but the section is not to prevent the granting of licenses to be exercised in shops having no interior connection or means of communication with a dwelling or tenement of any family. After this statute, a license of the fourth class' could not authorize the selling of liquor in a dwelling-house, and if it purported to do so it would be void. The defendant’s license, if it sets forth the building in which the business is to be carried on, sets forth her dwelling-house as that building. It imposes no limit, and therefore it imports now, as it would have imported before the act of 1888, an authority to sell anywhere in that building. The act of 1888 made no change in the construction of licenses. It follows that the license was too broad, and was void, whether the shop in the dwelling-house had or had not means of communication with the rest of the house. See Commonwealth v. Merriam, 136 Mass. 433.

Exceptions overruled.